An unpub|ishd|d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NI.*]VADA

MICHAEL DENTON, ' No. 63649
Appellant,

VS' F!LE

THE STATE OF NEVADA,
Respondent. SEp 09 2013

TRAClE K. LlNDEMAN
CLE U COURT

 

l
DEPUTY CLERK

ORDER DISMISSING APPEAL

This is a proper person appeal from an order of the district
court denying a motion for transcripts at state expense Eighth Judicial
District Court, Clark County; Michelle Leavitt, Judge.

Because no statute or court rule permits an appeal from an

order denying a motion for transcripts at state expense, we lack
jurisdiction. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135
(1990). Accordingly, we

ORDER this appeal DISMI`SSED.

 

Douglas f ` ai ta

cc: Hon. Michelle Leavitt, District Judge
Michael Denton s
Attorney General/Carson City
Clark County District Attorney
v Eighth District Court Clerk

SuPREME Coum'
oF
NEvAnA

(O) 1947A ~